Exhibit 10.1

AMENDED AND RESTATED

INDEMNIFICATION AGREEMENT

This Amended and Restated Indemnification Agreement (this “Agreement”) is made
as of March 28, 2019, by and between Computer Task Group, Incorporated, a New
York corporation (the “Corporation”), and Filip J.L. Gydé, an officer of the
Corporation (“Executive”).

RECITALS

WHEREAS, candidates highly qualified for service on the boards of directors of
publicly-held corporations have become increasingly reluctant to serve in that
capacity or in other related capacities unless they are provided with strong
protection through indemnification and insurance against the substantial and
escalating risks of, and potential liability from, claims and actions arising
out of their service to and activities on behalf of such corporations, which
risks, absent such adequate protection, would far outweigh the compensation and
other benefits to such persons of serving as directors or officers;

WHEREAS, although the Board of Directors of the Corporation (the “Board”) has
determined that, in order to attract and retain such persons to serve on the
Board or in key executive positions, the Corporation will attempt to maintain on
an ongoing basis, at its sole expense, liability insurance to protect persons
serving on the Board, as an executive officer or in other related capacities
from certain liabilities, the Board recognizes that such insurance may be
available to it in the future only at higher premiums and with more exclusions
from its coverage, which reduces the value of such insurance to directors and
executive officers and increases the importance of indemnification by the
Corporation to protect directors and executive officers against such
liabilities;

WHEREAS, it is essential for the Corporation to be able to attract and retain
the most capable persons available to serve on the Board and as key executive
officers, and the uncertainties relating to such insurance and indemnification
has increased the difficulty of attracting and retaining such persons;

WHEREAS, in order to induce the most qualified persons to serve and continue to
serve as directors and executive officers of the Corporation, the Corporation
desires to provide directors and executive officers with specific contractual
assurance of their rights to full indemnification against litigation risks and
expenses associated with their service as a director or executive officer of the
Corporation and in other related capacities regardless of, among other things,
any amendment to or revocation of the Corporation’s Certificate of Incorporation
or Bylaws or any change in the ownership of the Corporation or in the
composition of the Board;

WHEREAS, the Corporation intends that this Agreement will provide Executive with
greater protection than that which is provided by the Corporation’s Certificate
of Incorporation and Bylaws, and that this Agreement shall supplement and be in
furtherance of the By-laws of the Corporation and any resolutions adopted
pursuant thereto, shall not be deemed a substitute therefore, and shall not
diminish or abrogate any rights of Executive thereunder; and



--------------------------------------------------------------------------------

WHEREAS, Executive is relying upon the rights afforded under this Agreement in
deciding to begin serving or continue to serve as a director or an executive
officer of the Corporation.

NOW, THEREFORE, in consideration of the premises and covenants contained herein,
and in order to induce Executive to serve as or to continue to serve as a
director or executive officer of the Corporation and in consideration of
Executive’s so serving, the Indemnification Agreement between the Corporation
and Executive dated August 23, 2006 is hereby amended and restated in its
entirety as follows:

Section 1.    Services to the Corporation. Executive agrees to serve or continue
to serve as an executive officer or director of the Corporation and may serve as
a director, officer, employee, agent or fiduciary of one or more Covered
Entities (as defined below). Executive may at any time and for any reason resign
from any such position (subject to any other contractual obligation or any
obligation imposed by operation of law), in which event the Corporation shall
have no obligation under this Agreement to continue Executive in any such
position. This Agreement shall not be deemed an employment contract between
Executive and the Corporation (or any Covered Entity). The foregoing
notwithstanding, this Agreement shall continue in force after Executive has
ceased to serve as an executive officer or director of the Corporation or
otherwise ceased to have Corporate Status (as defined below).

Section 2.    Definitions. As used in this Agreement:

(a)    A “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:

(i)    Acquisition of Stock by Third Party. Unless explicitly approved by the
Incumbent Board (as defined below), any Person (as defined below) other than the
Corporation, any subsidiary of the Corporation, or any employee benefit plan of
the Corporation or of any of its subsidiaries or any Person holding common
shares of the Corporation for or pursuant to the terms of any such employee
benefit plan, is or becomes the Beneficial Owner (as defined below), directly or
indirectly, of securities of the Corporation representing 30% or more of the
combined voting power of the Corporation’s then outstanding securities entitled
to then vote generally in the election of directors of the Corporation;

(ii)    Change in Board of Directors. A change in the composition of the Board
of Directors of the Corporation during any periods not longer than two
consecutive years such that the individuals who, as of the beginning of such
period, constitute the Board of Directors of the Corporation (such Board of
Directors shall be hereinafter referred to as the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board of Directors of the
Corporation; provided, however, for purposes of this clause (ii), any individual
who becomes a member of the Board of Directors of the Corporation subsequent to
the date hereof whose election, or nomination for election by the Corporation’s
shareholders, was approved by a vote of at least three quarters of those
individuals who are members of the Board of Directors of the Corporation and who
were also members of the Incumbent Board (or deemed

 

2



--------------------------------------------------------------------------------

to be such pursuant to this provision) shall be considered as though such
individual were a member of the Incumbent Board; but, provided, further, that
any such individual whose initial assumption of office occurs as a result of an
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board of Directors of the Corporation shall not be so
considered as a member of the Incumbent Board; or

(iii)    Corporation Transactions. The effective date of a merger or
consolidation of the Corporation with any other entity that is not a subsidiary
or other affiliate of the Corporation, other than a merger or consolidation
which would result in the voting securities of the Corporation outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) greater than or equal to 50% of the combined voting power
of the voting securities of the surviving entity outstanding immediately after
such merger or consolidation and with the power to elect at least a majority of
the board of directors or other governing body of such surviving entity
(assuming for purposes of such determination that there is no change in the
record ownership of the Corporation’s securities from the record date for such
approval until such reorganization and that such record owners hold no
securities of the other parties to such reorganization, but including in such
determination any securities of the other parties to such reorganization held by
affiliates of the Corporation);

(iv)    Liquidation. The dissolution or liquidation of the Corporation or the
sale or disposition by the Corporation of all or substantially all of the
Corporation’s business and/or assets to a person or entity that is not a
subsidiary or other affiliate of the Corporation; and

(v)    Other Events. Unless the event is explicitly approved by the Incumbent
Board, there occurs any event of a nature that would be required to be reported
in response to Item 6(e) of Schedule 14A of Regulation 14A (or in response to
any similar item on any similar schedule or form) promulgated under the Exchange
Act, as hereinafter defined, regardless of whether the Corporation is then
subject to such reporting requirement.

Solely for purposes of this Section 2(a), the following terms shall have the
following meanings:

(A)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

(B)    “Person” shall have the meaning as set forth in Sections 13(d) and 14(d)
of the Exchange Act and, for greater clarity, shall include, without limitation,
any entity or “group” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act; provided, however, that Person shall exclude (i) the Corporation,
(ii) any trustee or other fiduciary holding securities under an employee benefit
plan of the Corporation, and (iii) any corporation owned, directly or
indirectly, by the shareholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation.

(C)    “Beneficial Owner” shall have the meaning given to such term in
Rule 13d-3 under the Exchange Act; provided, however, that Beneficial Owner
shall exclude any Person otherwise becoming a Beneficial Owner by reason of the
shareholders of the Corporation approving a merger, consolidation or other
business combination of the Corporation with another entity.

 

3



--------------------------------------------------------------------------------

(b)    “Corporate Status” describes the status of a person who is or was a
director, officer, employee, agent or fiduciary of the Corporation or any
Covered Entity.

(c)    “Covered Entity” shall mean the Corporation and any other corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other entity or enterprise (as well as any domestic or foreign
predecessor entity of each such entity in a merger, consolidation or other
transaction) of which Director is, was or may be deemed to be serving at the
request of the Corporation as a director, officer, employee, partner (limited or
general), trustee, agent or fiduciary. References to “serving at the request of
the Corporation” shall include any service as a director, officer, employee,
partner (limited or general), trustee, agent or fiduciary of a Covered Entity
which imposes duties on, or involves services by, such director, officer,
employee, partner (limited or general), trustee, agent or fiduciary with respect
to an employee benefit plan, its participants or beneficiaries.

(d)    “Disinterested Director” means a director of the Corporation who is not
and was not a party to the Proceeding in respect of which indemnification is
sought by Executive and does not otherwise have an interest materially adverse
to any interest of Executive.

(e)    “Disqualifying Conduct” means (i) acts were committed by Executive in bad
faith or were the result of active and deliberate dishonesty by Executive and
were material to the cause of action or (ii) that Executive personally gained in
fact a financial profit or other advantage to which he was not legally entitled.

(f)    “Expenses” shall include all reasonable attorneys’ fees, retainers, court
and arbitration costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, scanning and data
processing charges, electronic legal research and other database charges,
telephone charges, postage, delivery service fees, and all other disbursements
or expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, or otherwise participating in, a Proceeding. Expenses also
shall include (i) Expenses incurred in connection with any appeal resulting from
any Proceeding, including the premium, security for, and other costs relating to
any cost bond, supersedeas bond, or other appeal bond or its equivalent, and
(ii) for purposes of Section 12(d) only, Expenses incurred by Executive in
connection with the interpretation, enforcement or defense of Executive’s rights
under this Agreement, by litigation or otherwise. Expenses, however, shall not
include amounts paid in settlement by Executive or the amount of judgments or
fines (including any excise tax assessed with respect to any employee benefit
plan) against Executive.

(g)    “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and that neither presently is, nor
in the past five years has been, retained to represent any of the following:
(i) the Corporation or Executive in any matter material to either such party
(other than with respect to matters concerning Executive under this Agreement,
or of other executive officers or directors of the Corporation under similar
indemnification agreements), or (ii) any other party to the Proceeding giving
rise to a claim for indemnification hereunder.

 

4



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the
Corporation or Executive in an action to determine Executive’s rights under this
Agreement. The Corporation agrees to pay the reasonable fees and expenses of the
Independent Counsel referred to above and to fully indemnify such counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.

(h)    “Losses” means Expenses, judgments, costs, fines (including any excise
tax assessed with respect to any employee benefit plan) and amounts paid in
settlement actually incurred by Executive (net of any related insurance proceeds
or other indemnification payments received by Executive or paid on Executive’s
behalf as described in Section 7(a)).

(i)    “Potential Change in Control” shall be deemed to have occurred if (i) the
Corporation enters into an agreement or arrangement, the consummation of which
would result in the occurrence of a Change in Control; (ii) any person
(including the Corporation) publicly announces an intention to take or to
consider taking actions that, if consummated, would constitute a Change in
Control; (iii) unless explicitly approved by the Incumbent Board, any Person
other than the Corporation, any subsidiary of the Corporation, or any employee
benefit plan of the Corporation or of any of its subsidiaries or any Person
holding common shares of the Corporation for or pursuant to the terms of any
such employee benefit plan, is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Corporation representing 20% or more of the
combined voting power of the Corporation’s then outstanding securities entitled
to then vote generally in the election of directors of the Corporation; or
(iv) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

(j)     “Proceeding” shall include any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought in the right of the Corporation or otherwise and
whether of a civil, criminal, administrative or investigative nature, in which
Executive was, is or may be involved as a party or otherwise by reason of
Executive’s Corporate Status or by reason of any action taken by him or of any
action or omission on his part in connection with Executive’s Corporate Status,
in each case regardless of whether Executive retains Corporate Status at the
time any liability or expense is incurred for which indemnification,
reimbursement, or advancement of expenses can be provided under this Agreement.
However, a “Proceeding” does not include an action, suit or proceeding initiated
by Executive to enforce his rights under this Agreement.

Section 3.    Indemnification. The Corporation shall indemnify Executive and
hold Executive harmless against any and all Losses in connection with any
present or future threatened, pending or completed Proceeding, regardless of
whether such Proceeding is by or in the right of the Corporation, based upon,
arising from, relating to, or by reason of Executive’s Corporate Status;
provided, that no indemnification pursuant to this Section 3 may be made to
Executive or on Executive’s behalf with respect to a Proceeding if a final
judgment or other final adjudication adverse to Executive establishes that
Executive engaged in Disqualifying Conduct with respect to the claims, issues
and matters in such Proceeding.

 

5



--------------------------------------------------------------------------------

Section 4.    Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement, to the
fullest extent permitted by applicable law and to the extent that Executive is a
party to (or a participant in) and is successful, on the merits or otherwise, in
any Proceeding or in the defense of any claim, issue or matter therein, in whole
or in part, the Corporation shall indemnify Executive against all Expenses
actually and reasonably incurred by him in connection therewith. If Executive is
not wholly successful in such Proceeding, the Corporation also shall indemnify
Executive against all Expenses reasonably incurred in connection with each
successfully resolved claim, issue or matter and each claim, issue, or matter
related to each successfully resolved claim, issue or matter. For purposes of
this Section 4 and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.

Section 5.    Indemnification For Expenses of a Witness. Notwithstanding any
other provision of this Agreement, to the fullest extent permitted by applicable
law and to the extent that Executive is, by reason of his Corporate Status, a
witness in any Proceeding to which Executive is not a party, he shall be
indemnified against all Expenses actually and reasonably incurred by him or on
his behalf in connection therewith.

Section 6.    Additional Indemnification.

(a)    Notwithstanding any limitation in Sections 3 or 4, the Corporation shall
indemnify Executive to the fullest extent permitted by applicable law if
Executive is a party to or threatened to be made a party to any Proceeding
(including a Proceeding by or in the right of the Corporation to procure a
judgment in its favor) against all Losses of Executive in connection with the
Proceeding.

(b)    For purposes of this Agreement, the meaning of the phrase “to the fullest
extent permitted by applicable law” shall include the following:

(i)    to the fullest extent permitted by the provision of the NYBCL that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the NYBCL; and

(ii)    to the fullest extent authorized or permitted by any amendments to or
replacements of the NYBCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.

Section 7.    Exclusions. Notwithstanding any provision in this Agreement, the
Corporation shall not be obligated under this Agreement to make any indemnity or
advance in connection with any claim made against Executive:

(a)    for which payment has actually been made to or for the account of
Executive under any insurance policy, other indemnity provision, contract or
agreement, except with respect to any excess beyond the amount paid to Executive
under any insurance policy, other indemnity provision, contract or agreement;

 

6



--------------------------------------------------------------------------------

(b)    for (i) an accounting of profits made from the purchase and sale (or sale
and purchase) by Executive of securities of the Corporation that did, in fact,
violate Section 16(b) of the Exchange Act or (ii) any reimbursement of the
Corporation by Executive of any bonus or other incentive-based or equity-based
compensation or of any profits realized by Executive from the sale of securities
of the Corporation, as required in each case under the Exchange Act;

(c)    except as otherwise provided in Section 12(d) of this Agreement, in
connection with any Proceeding (or any part of any Proceeding) initiated by
Executive, including any Proceeding (or any part of any Proceeding) initiated by
Executive against the Corporation or its directors, officers or employees,
unless (i) the Board of Directors of the Corporation authorized the Proceeding
(or any part of any Proceeding) prior to its initiation, or (ii) the Corporation
provides the indemnification, in its sole discretion, pursuant to the powers
vested in the Corporation under applicable law; or

(d)    for which such indemnity or advance is prohibited by applicable law;
provided, however, that in the event that the Corporation is advised, in a
written opinion of its regular outside legal counsel, that the Corporation’s
performance of any provision of this Agreement would violate Section 13(k) of
the Exchange Act, then the parties agree to revise and replace such provision in
a manner that will result in a new provision that does not violate such
provision and the legal effect of which comes as close as possible to what the
parties had intended to achieve with the original provision.

Section 8.    Advances of Expenses. Notwithstanding any provision of this
Agreement to the contrary, the Corporation shall advance, to the extent not
prohibited by law, the Expenses incurred by Executive (or reasonably expected to
be incurred by Executive during the six months following any such request) in
connection with any Proceeding, and such advancement shall be made within 30
days after the receipt by the Corporation of a statement or statements
requesting such advances from time to time, whether prior to or after final
disposition of any Proceeding. Advances shall be unsecured and interest free.
Advances shall be made without regard to Executive’s ability to repay the
amounts advanced and without regard to Executive’s ultimate entitlement to
indemnification under the other provisions of this Agreement. Advances shall
include any and all reasonable Expenses incurred pursuing an action to enforce
this right of advancement, including Expenses incurred preparing and forwarding
statements to the Corporation to support the advances claimed. The Executive
shall qualify for advances upon the execution and delivery to the Corporation of
this Agreement, which shall constitute an undertaking providing that Executive
undertakes to repay the advance to the extent that it is ultimately determined
that Executive is not entitled to be indemnified by the Corporation. This
Section 8 shall not apply to any claim made by Executive for which indemnity is
excluded pursuant to Section 7.

Section 9.    Procedure for Notification and Defense of Claim.

(a)    Executive shall notify the Corporation in writing of any matter with
respect to which Executive intends to seek indemnification or advancement of
Expenses hereunder as soon as reasonably practicable following the receipt by
Executive of written notice thereof. The written notification to the Corporation
shall include a description of the nature of the Proceeding and the facts
underlying the Proceeding.

 

7



--------------------------------------------------------------------------------

To obtain indemnification under this Agreement, Executive shall submit to the
Corporation a request, including therein or therewith such documentation and
information as is reasonably available to Executive and is reasonably necessary
to determine whether and to what extent Executive is entitled to indemnification
following the final disposition of such action, suit or proceeding. The omission
by Executive to notify the Corporation hereunder will not relieve the
Corporation from any liability which it may have to Executive hereunder or
otherwise than under this Agreement, and any delay in so notifying the
Corporation shall not constitute a waiver by Executive of any rights under this
Agreement. The Secretary of the Corporation shall, promptly upon receipt of such
a request for indemnification, advise the Board in writing that Executive has
requested indemnification.

(b)    The Corporation will be entitled to participate in the Proceeding at its
own expense.

Section 10.    Procedure Upon Application for Indemnification.

(a)    Upon written request by Executive for indemnification pursuant to the
first sentence of Section 9(a), a determination, if required by applicable law
or this Agreement, with respect to Executive’s entitlement thereto shall be made
in the specific case:

(i)    if a Potential Change in Control or a Change in Control shall have
occurred, by Independent Counsel selected in accordance with Section 10(b) in a
written opinion to the Board, a copy of which shall be delivered to Executive;
or

(ii)    if neither a Potential Change in Control nor a Change in Control shall
have occurred, in the following manner:

(A)    by the Board acting by a quorum of Disinterested Directors; or

(B)    if such a quorum is not obtainable or, even if obtainable, a quorum of
Disinterested Directors so directs, (x) by the Board upon the opinion in writing
of Independent Counsel selected in accordance with Section 10(b), or (y) by the
shareholders of the Corporation.

If it is so determined that Executive is entitled to indemnification, payment to
Executive shall be made within ten days after such determination. Executive
shall cooperate with the person, persons or entity making such determination
with respect to Executive’s entitlement to indemnification, including providing
to such person, persons or entity upon reasonable advance request any
documentation or information that is not privileged or otherwise protected from
disclosure and that is reasonably available to Executive and reasonably
necessary to such determination. Any costs or expenses (including attorneys’
fees and disbursements) incurred by Executive in so cooperating with the person,
persons or entity making such determination shall be borne by the Corporation
(irrespective of the determination as to Executive’s entitlement to
indemnification) and the Corporation hereby indemnifies and agrees to hold
Executive harmless therefrom.

 

8



--------------------------------------------------------------------------------

(b)    In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 10(a) hereof, the Independent
Counsel shall be selected as provided in this Section 10(b). If neither a
Potential Change in Control or a Change in Control shall have occurred, the
Independent Counsel shall be selected by the Board, and the Corporation shall
give written notice to Executive advising him of the identity of the Independent
Counsel so selected. If a Potential Change in Control or a Change in Control
shall have occurred, the Independent Counsel shall be selected by Executive
(unless Executive shall request that such selection be made by the Board, in
which event the preceding sentence shall apply), and Executive shall give
written notice to the Corporation advising it of the identity of the Independent
Counsel so selected. In either event, Executive or the Corporation, as the case
may be, may, within ten days after such written notice of selection shall have
been given, deliver to the Corporation or to Executive, as the case may be, a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 2, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If such written objection is so made, the
Independent Counsel so selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court or an arbitrator has determined
that such objection is without merit. If, within 20 days after the later of
submission by Executive of a written request for indemnification pursuant to
Section 10(a) hereof or the final disposition of the Proceeding, no Independent
Counsel shall have been selected and not objected to, either the Corporation or
Executive may petition a court of competent jurisdiction or commence an
arbitration before a single arbitrator pursuant to the Commercial Arbitration
Rules of the American Arbitration Association for resolution of any objection
that shall have been made by the Corporation or Executive to the other’s
selection of Independent Counsel or for the appointment as Independent Counsel
of a person selected by such court or arbitrator or by such other person as such
court or arbitrator shall designate, and the person with respect to whom all
objections are so resolved or the person so appointed shall act as Independent
Counsel under Section 10(a) hereof. Upon the due commencement of any judicial
proceeding or arbitration pursuant to Section 12(a), Independent Counsel shall
be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

Section 11.    Presumptions and Effect of Certain Proceedings.

(a)    In making a determination with respect to entitlement to indemnification
hereunder, the person or entity making such determination shall, to the fullest
extent permitted by law, presume that Executive is entitled to indemnification
under this Agreement if Executive has submitted a request for indemnification in
accordance with Section 9(a), and the Corporation shall, to the fullest extent
permitted by law, have the burden of proof, by a preponderance of the evidence,
to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption. Neither the
failure of the Corporation (including by its directors or Independent Counsel)
to have made a determination prior to the commencement of any action or
arbitration pursuant to this Agreement that indemnification is proper in the
circumstances because indemnification of Executive is not barred pursuant to the
provisions of this Agreement or otherwise, nor an actual determination by the
Corporation (including by its directors or Independent Counsel) that
indemnification of Executive is barred pursuant to the provisions of this
Agreement or otherwise, shall be a defense to such action or arbitration or
create a presumption that Executive is not entitled to indemnification.

 

9



--------------------------------------------------------------------------------

The termination of any Proceeding or any claim, issue or matter therein by
judgment, settlement, conviction or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Executive engaged in
Disqualifying Conduct.

(b)    Subject to Section 12(e), if the person, persons or entity empowered or
selected under Section 10 to determine whether Executive is entitled to
indemnification shall not have made a determination within 60 days (or 30 days
if the request was for an advance) after receipt by the Corporation of the
request therefor, the requisite determination of entitlement to indemnification
shall, to the fullest extent permitted by law, be deemed to have been made and
Executive shall be entitled to such indemnification, absent (i) a misstatement
by Executive of a material fact, or an omission of a material fact necessary to
make Executive’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law; provided, however, that such 60-day period may be extended for a
reasonable time, not to exceed an additional 30 days, if the person, persons or
entity making the determination with respect to entitlement to indemnification
in good faith requires such additional time for the obtaining or evaluating of
documentation or information relating thereto; and provided, further, that the
foregoing provisions of this Section 11(b) shall not apply (i) if the
determination of entitlement to indemnification is to be made by the
shareholders pursuant to Section 10(a) and if (A) within 15 days after receipt
by the Corporation of the request for such determination the Board of Directors
has resolved to submit such determination to the shareholders for their
consideration at an annual meeting thereof to be held within 75 days after such
receipt and such determination is made thereat, or (B) a special meeting of
shareholders is called within 15 days after such receipt for the purpose of
making such determination, such meeting is held for such purpose within 60 days
after having been so called and such determination is made thereat, or (ii) if
the determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 10(a).

(c)    For purposes of any determination of whether Executive acted in bad
faith, Executive shall be deemed to have acted in good faith if Executive acted
in reliance on the records or books of account of a Covered Entity, including
financial statements, or on information supplied to Executive by the officers of
a Covered Entity in the course of their duties, or on the advice of legal
counsel for the Covered Entity or on information or records given or reports
made to the Covered Entity by an independent certified public accountant or by
an appraiser or other expert selected with reasonable care by the Covered
Entity. The provisions of this Section 11(c) shall not be deemed to be exclusive
or to limit in any way the other circumstances in which Executive may be deemed
to be entitled to indemnification.

(d)    A person who acted in good faith and in a manner he reasonably believed
to be in the best interests of the participants and beneficiaries of an employee
benefit plan shall be deemed not to have acted in “bad faith” as referred to in
this Agreement.

(e)    For purposes of determining whether Executive personally gained in fact a
financial profit or other advantage to which he was not legally entitled, to the
fullest extent permitted by law, such determination shall be based upon whether
Executive actually received an improper personal benefit in money, property or
services.

 

10



--------------------------------------------------------------------------------

(f)    The knowledge or actions, or failure to act, of any director, officer,
agent or employee of the Covered Entity shall not be imputed to Executive for
purposes of determining the right to indemnification under this Agreement.

Section 12.    Remedies of Executive.

(a)    Subject to Section 12(c), in the event that (i) a determination is made
pursuant to Section 10 that Executive is not entitled to indemnification under
this Agreement, (ii) advancement of Expenses is not timely made pursuant to
Section 8, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 10(a) within 90 days (or 30 days if the request
was for an advance) after receipt by the Corporation of the request for
indemnification, (iv) payment of indemnification is not made pursuant to
Section 4 or 5 or the last sentence of Section 10(a) within ten days after
receipt by the Corporation of a written request therefor, or (v) payment of
indemnification pursuant to Section 3 or 6 is not made within ten days after a
determination has been made that Executive is entitled to indemnification,
Executive shall be entitled to an adjudication by a court of his entitlement to
such indemnification or advancement of Expenses. Alternatively, Executive, at
his option, may seek an award in arbitration to be conducted by a single
arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. Executive shall commence such proceeding seeking an
adjudication or an award in arbitration within 180 days following the date on
which Executive first has the right to commence such proceeding pursuant to this
Section 12(a); provided, however, that the foregoing clause shall not apply in
respect of a proceeding brought by Executive to enforce his rights under
Section 5. The Corporation shall not oppose Executive’s right to seek any such
adjudication or award in arbitration.

(b)    In the event that a determination shall have been made pursuant to
Section 10(a) that Executive is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to this Section 12 shall be
conducted in all respects as a de novo trial, or arbitration, on the merits and
Executive shall not be prejudiced by reason of that adverse determination. In
any judicial proceeding or arbitration commenced pursuant to this Section 12 the
Corporation shall have the burden of proving by a preponderance of the evidence
that Executive is not entitled to indemnification or advancement of Expenses, as
the case may be.

(c)    If a determination shall have been made pursuant to Section 10(a) that
Executive is entitled to indemnification, the Corporation shall be bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
this Section 12, absent (i) a misstatement by Executive of a material fact, or
an omission of a material fact necessary to make Executive’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.

(d)    The Corporation shall, to the fullest extent permitted by law, be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Section 12 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Corporation is bound by all the
provisions of this Agreement. It is the intent of the Corporation that Executive
not be required to incur legal fees or other Expenses associated with the
interpretation, enforcement or defense of Executive’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to Executive
hereunder.

 

11



--------------------------------------------------------------------------------

The Corporation shall indemnify Executive against any and all Expenses and, if
requested by Executive, shall (within 10 days after receipt by the Corporation
of a written request therefor) advance, to the extent not prohibited by law,
such expenses to Executive, which are incurred by Executive in connection with
any action brought by Executive for indemnification or advance of Expenses from
the Corporation under this Agreement or under any directors’ and officers’
liability insurance policies maintained by the Corporation, regardless of
whether Executive ultimately is determined to be entitled to such
indemnification, advancement of Expenses or insurance recovery, as the case may
be.

(e)    Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding, whether by
settlement or otherwise.

(f)    During the interval between the Corporation’s receipt of Executive’s
request for indemnification and the later to occur of (a) payment in full to
Executive of such indemnification, or (b) a final determination (if required)
pursuant to Sections 10 and 11 that Executive is not entitled to
indemnification, the Corporation shall protect Executive against loss which, for
purposes of this Agreement, shall mean the taking of the necessary steps
(regardless of whether such steps require expenditures to be made by the
Corporation at that time) to stay, pending a final determination of Executive’s
entitlement to indemnification (and, if Executive is so entitled, the payment
thereof), the execution, enforcement or collection of any judgments, penalties,
fines (including any excise tax assessed with respect to any employee benefit
plan) or any other amounts for which Executive may be liable in order to avoid
his being or becoming in default with respect to any such amounts (such
necessary steps to include, but not be limited to, the procurement of a surety
bond to achieve such stay), within five business days after receipt of
Executive’s written request therefor, together with a written undertaking by
Executive to repay, no later than 60 days following receipt of a statement
therefor from the Corporation, amounts (if any) expended by the Corporation for
such purpose, if it is ultimately determined (if such determination is required)
pursuant to Sections 10 and 11 that Executive is not entitled to be indemnified
against such judgments, penalties, fines (including any excise tax assessed with
respect to any employee benefit plan) or other amounts.

Section 13.    Non-exclusivity; Survival of Rights; Insurance; Subrogation.

(a)    The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Executive may at any time be entitled under applicable law, the
Corporation’s Certificate of Incorporation, the Corporation’s By-laws, the
organizational and governing documents of any Covered Entity, any agreement, a
vote of shareholders or a resolution of directors, or otherwise. No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Executive under this Agreement in respect of any action
taken or omitted by such Executive in his Corporate Status prior to such
amendment, alteration or repeal. To the extent that a change in New York law,
whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the Corporation’s
Certificate of Incorporation, By-laws and this Agreement, it is the intent of
the parties hereto that Executive shall enjoy by this Agreement the greater
benefits so afforded by such change.

 

12



--------------------------------------------------------------------------------

No right or remedy herein conferred is intended to be exclusive of any other
right or remedy, and every other right and remedy shall be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.

(b)    For the duration of Executive’s service as a director, officer or
employee of the Corporation or as a director, officer, employee, administrator,
trustee, agent, partner, manager, member or fiduciary of any other Covered
Entity, and thereafter for so long as Executive shall be subject to any pending
or possible Proceeding, the Corporation shall use commercially reasonable
efforts (taking into account the scope and amount of coverage available relative
to the cost thereof) to cause to be maintained in effect policies of directors’
and officers’ liability insurance providing coverage for directors and/or
officers of the Corporation or any other Covered Entity that is at least
substantially comparable in scope and amount to that provided by the
Corporation’s current policies of directors’ and officers’ liability insurance.
The minimum AM Best rating for the insurance carriers of such insurance carrier
shall be not less than A- VI. The Corporation shall provide Executive with a
copy of all directors’ and officers’ liability insurance applications, binders,
policies, declarations, endorsements and other related materials, and shall
provide Executive with a reasonable opportunity to review and comment on the
same. Without limiting the generality or effect of the requirement to use
commercially reasonable efforts to obtain insurance and give directors the
chance to review the proposal, the Corporation shall not discontinue or
significantly reduce the scope or amount of coverage from one policy period to
the next without the prior approval thereof by a majority vote of the directors,
even if less than a quorum. If, at the time of the receipt of a notice of a
claim pursuant to the terms hereof, the Corporation has director and officer
liability insurance in effect, the Corporation shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Corporation shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Executive, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.

(c)    In the event of any payment under this Agreement, the Corporation shall
be subrogated to the extent of such payment to all of the rights of recovery of
Executive, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Corporation to bring suit to enforce such rights.

(d)    The Corporation’s obligation to provide indemnification or advancement
hereunder to Executive who is or was serving at the request of the Corporation
shall be reduced by any amount Executive has actually received as
indemnification or advancement from any Covered Entity.

Section 14.    Settlement of Claims. The Corporation shall not be liable to
Executive under this Agreement for any amounts paid in settlement of any present
or future threatened, pending or completed Proceeding based upon, arising from,
relating to, or by reason of Executive’s Corporate Status without the
Corporation’s prior written consent, which shall not be unreasonably withheld;
provided, however, that if a Potential Change in Control or a Change in Control
has occurred, the Corporation shall be liable for indemnification of the
Executive for amounts paid in settlement if an Independent Counsel has approved
the settlement. The Corporation shall not settle any such Proceeding in any
manner that would impose any Losses on the Executive without the Executive’s
prior written consent.

 

13



--------------------------------------------------------------------------------

Section 15.    Establishment of Trust. In the event of a Potential Change in
Control or a Change in Control, to the extent permitted by law, the Corporation
shall, upon written request by Executive, create a trust for the benefit of
Executive and, from time to time upon written request of Executive, shall fund
such trust in an amount sufficient to satisfy any and all Expenses reasonably
anticipated at the time of each such request to be incurred in connection with
investigating, preparing for and defending any Proceeding, and any and all
judgments, fines, penalties and settlement amounts of any and all Proceedings
from time to time actually paid or claimed, reasonably anticipated or proposed
to be paid. The amount or amounts to be deposited in the trust pursuant to the
foregoing funding obligation shall be determined by the Independent Counsel. The
terms of the trust shall provide that upon a Potential Change in Control or a
Change in Control (i) the trust shall not be revoked or the principal thereof
invaded, without the written consent of the Executive, (ii) the trustee shall
advance, within ten business days of a request by the Executive, any and all
Expenses to the Executive (and the Executive hereby agrees to reimburse the
trust under the circumstances under which the Executive would be required to
reimburse the Corporation under Section 8 of this Agreement), (iii) the trust
shall continue to be funded by the Corporation in accordance with the funding
obligation set forth above, (iv) the trustee shall promptly pay to Executive all
amounts for which Executive shall be entitled to indemnification pursuant to
this Agreement or otherwise, and (v) all unexpended funds in such trust shall
revert to the Corporation upon a final determination by the Independent Counsel
or a court of competent jurisdiction, as the case may be, that Executive has
been fully indemnified under the terms of this Agreement. The trustee shall be a
bank, trust company or other financial institution chosen by Executive. Nothing
in this Section 15 shall relieve the Corporation of any of its obligations under
this Agreement. All income earned on the assets held in the trust shall be
reported as income by the Corporation for federal, state, local, and foreign tax
purposes. The Corporation shall pay all costs of establishing and maintaining
the trust and shall indemnify the trustee against any and all expenses
(including attorneys’ fees), claims, liabilities, loss, and damages arising out
of or relating to this Agreement or the establishment and maintenance of the
trust.

Section 16.    Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Executive for any reason whatsoever, then the Corporation, in lieu of
indemnifying Executive, shall contribute to the Losses incurred by Executive in
connection with any claim relating to an indemnifiable event under this
Agreement, in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such Proceeding in order to reflect (a) the relative
benefits received by the Covered Entities (and their directors, officers,
employees and agents other than Executive), on one hand, and Executive, on the
other hand, as a result of the events or transactions giving cause to such
Proceeding, or (b) if the allocation described in clause (a) above is not
permitted by applicable law, the relative fault of the Covered Entities (and
their directors, officers, employees and agents other than Executive), on one
hand, and Executive, on the other hand, in connection with such events or
transactions.

 

14



--------------------------------------------------------------------------------

The relative fault of the Covered Entities (and their directors, officers,
employees and agents other than Executive), on one hand, and Executive, on the
other hand, in connection with the events or transactions giving cause to such
Proceeding shall be determined by reference to, among other things, the degree
to which their actions were motivated by intent to gain personal profit or
advantage, the degree to which their liability is primary or secondary, and the
degree to which their conduct is active or passive. The relative benefits
received by the Covered Entities (and their directors, officers, employees and
agents other than Executive), on one hand, and Executive, on the other hand, in
connection with the events or transactions giving cause to such Proceeding shall
be limited to direct and indirect financial benefits actually derived by the
applicable person, his designees or his intended beneficiaries from the action
or inaction in connection with the events or transactions giving cause to such
Proceeding, and shall not include any non-financial benefits or any benefits
that were not actually received by the applicable person, his designees or his
intended beneficiaries.

Section 17.    Retroactive Effect; Binding Agreement.

(a)    All agreements and obligations of the Corporation contained herein shall
commence upon the date that Executive first became an officer or director of the
Corporation, shall continue during the period of Executive’s Corporate Status
and shall continue thereafter so long as Executive shall be subject to any
possible Proceeding by reason of Executive’s Corporate Status. In this regard,
the provisions contained herein are intended to be retroactive and the full
benefits hereof shall be available in respect of any alleged or actual
occurrences, acts or failures to act that occurred prior to the date hereof.

(b)    This Agreement shall be binding upon the Corporation and its successors
and assigns. The Corporation shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, by agreement in
form and substance reasonably satisfactory to Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Corporation would be required to perform if no such succession had taken
place. To the extent that the Corporation maintains one or more insurance
policies providing liability insurance for the directors and officers of the
Corporation, upon any Change of Control, the Corporation shall use commercially
reasonable efforts to obtain or arrange for continuation or “tail” coverage for
Executive to the maximum extent obtainable at such time.

(c)    This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. Without limiting the
generality of the preceding sentence, if Executive should die while any amounts
would still be payable to him hereunder if he had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to Executive’s devisee, legatee, or other designee, or
if there be no such designee, to his estate.

Section 18.    Severability; Invalidity. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever (i) the validity, legality and enforceability of the remaining
provisions of this Agreement (including each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law, (ii) such

 

15



--------------------------------------------------------------------------------

provision or provisions shall be deemed reformed to the extent necessary to
conform to applicable law and to give the maximum effect to the intent of the
parties hereto, and (iii) to the fullest extent possible, the provisions of this
Agreement (including each portion of any Section of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that is not
itself invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifested thereby.

Section 19.    Entire Agreement.

(a)    The Corporation expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Executive to serve or continue to serve as an executive officer or
director of the Corporation, and the Corporation acknowledges that Executive is
relying upon this Agreement in serving as an executive officer or director of
the Corporation and having Corporate Status with respect to any Covered Entity.

(b)    This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof; provided, however, that this
Agreement is a supplement to and in furtherance of the Certificate of
Incorporation of the Corporation, the By-laws of the Corporation and applicable
law, and shall not be deemed a substitute therefor, nor to diminish or abrogate
any rights of Executive thereunder.

Section 20.    Modification and Waiver. No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by the parties
thereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.

Section 21.    Notice by Executive. Executive agrees promptly to notify the
Corporation in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder. The failure of Executive to so notify the Corporation shall
not relieve the Corporation of any obligation which it may have to Executive
under this Agreement or otherwise.

Section 22.    Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:

(i)    If to Executive, at the address or fax number indicated on the signature
page of this Agreement, or such other address as Executive shall provide to the
Corporation; and

 

16



--------------------------------------------------------------------------------

(ii)    If to the Corporation, at the address or fax number indicated on the
signature page of this Agreement, or at such other address or fax number as may
have been furnished to Executive by the Corporation.

Section 23.    Applicable Law and Consent to Jurisdiction. This Agreement and
the legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Executive pursuant to Section 10(b), the Corporation and Executive hereby
irrevocably and unconditionally (a) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the Supreme
Court of the State of New York (the “Designated Court”), and not in any other
state or federal court in the United States of America or any court in any other
country, (b) consent to submit to the exclusive jurisdiction of the Designated
Court for purposes of any action or proceeding arising out of or in connection
with this Agreement, (c) waive any objection to the laying of venue of any such
action or proceeding in the Designated Court, and (d) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Designated Court has been brought in an improper or inconvenient forum.

Section 24.    Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.

Section 25.    Miscellaneous. Use of the masculine pronoun shall be deemed to
include usage of the feminine or neuter pronoun where appropriate. Use of the
plural nouns shall be deemed to include usage of the singular form of such noun
where appropriate. Whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” Unless otherwise indicated, references in this Agreement
to any “Section” shall be deemed to refer to the indicated Section of this
Agreement. The headings set forth in this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.

[SIGNATURE PAGE FOLLOWS]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

COMPUTER TASK GROUP, INCORPORATED

By:  

/s/ Daniel J. Sullivan

Name:   Daniel J. Sullivan Title:   Chairman of the Board of Directors

Address:   800 Delaware Avenue   Buffalo, NY 14209 Fax Number:   716.887.7203

 

EXECUTIVE By:  

/s/ Filip J.L. Gydé

Name:   Filip J.L. Gydé

Fax Number:   716.887.7203